ee department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun it le je2 sec_5se-tapatai we have received your request for a ruling on the income_tax treatment for an annuity we believe that you may not need a letter_ruling and we are hesitant to issue one to you until we are sure that this is exactly what you need below you will find general information which may be of use to you in understanding your tax situation in general annuity_contracts may have two distinct kinds of distributions the standard annuity distribution refers to a distribution which is part of fixed determinate obligation on the part of the company to make stated payments over a period of years or over a lifetime typically once the obligation has become fixed and annuity payments have started the annuitant cannot request changes in the arrangement alternatively some contracts allow the owner to take amounts out of the account prior to the initiation of a fixed determinate annuity obligation often the owner may alter these distribution amounts by his own preferences and needs or stop them altogether this second kind of distribution is referred to as an amount received not as an annuity under sec_72 of the internal_revenue_code any amount received under an annuity_contract is taxable as ordinary_income except to the extent it represents a return of your previously taxed investment_in_the_contract this tax treatment anticipates that the investment_in_the_contract will be recovered tax-free during the course of the reception of regular annuity payments for each regular annuity_payment received normally part of the payment represents a return of your original investment money itself and part represents income and earnings on your investment only the first part is received tax free as part of your annuity_payment amounts received not as an annuity are treated differently if an amount received not as an annuity is received before the date upon which fixed specified_payments become obligatory ie before the annuity_payment obligation becomes determinate then these non-annuity distributions are fully taxable to the extent of the earnings on the contract the non-annuity distribution is first out of earnings and is fully taxable until these earnings are used up so that the only amount left in the account are the original invested funds then such distribution amounts are tax-free as a recovery_of the investment if non-annuity distributions are made which exceed the earnings we have contacted the life_insurance_company issuing the contract and based so far on the general information we were able to obtain about their contracts it is possible that the distributions you have received may represent payments received not as an annuity if so this would mean that the payments would be fully includible in your gross_income to the extent that they do not exceed the earnings on the contract this would also mean that the 1099-r forms they sent are accurate in identifying the taxable_amount as the same as the gross annuity amount if this information is sufficient to satisfy your concerns please let us know so that we if not there are certain questions we would have to clarify before can close your file we could undertake to issue a ruling on the manner in which your benefits are treated in relation to be above-mentioned rules number below if you do not respond within days we will close your file if possible please call us at the phone if you have any question concerning this matter please contact not a toll-free number or you may contact acting manager actuarial group at also not a toll-free number sincerely yours f ed a on ny pfi-- larry isaacs acting manager employee plan actuarial group
